Citation Nr: 1505420	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to exposure to herbicides in service.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the right wrist.

5.  Entitlement to a temporary total evaluation for convalescence following carpal tunnel release surgery to the right wrist.   



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that continued a current 10 percent evaluation for right wrist DJD     and also denied a temporary total evaluation for right wrist carpal tunnel release surgery.  Also on appeal is an August 2012 RO rating decision that in relevant part denied service connection for diabetes mellitus and for peripheral neuropathy of the bilateral lower extremities and the left upper extremity.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is of record. 

The issues of evaluation of DJD of the right wrist and entitlement to a temporary total evaluation for convalescence following carpal tunnel release surgery are addressed in the REMAND that follows the Order section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during service.

2.  Diabetes mellitus was not shown in service or for many years thereafter and there is no competent evidence suggesting the condition is related to service. 

3.  Peripheral neuropathy of the bilateral lower extremities and the left upper extremity was not shown in service or for many years thereafter and there is no competent evidence suggesting the condition is related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 
 
2.  The requirements to establish entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

3.  The requirements to establish entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,   and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The Veteran in this case was provided compliant VCAA notice in regard to service-connection issues by letters in November 2011 and April 2012, and he had ample opportunity to respond prior     to the August 2012 rating decision on those issues.

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post service treatment records, and VA treatment records.  In addition, attempts to verify the Veteran's alleged herbicide exposure was made through official sources.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  The Board notes that a VA examination and opinion were not obtained on the diabetes or peripheral neuropathy claims.  However, as will be discussed more fully below, the Veteran there is no competent evidence of either condition during service, no competent evidence suggesting any relationship between the claimed conditions and service,   and no probative evidence of herbicide exposure during service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in June 2014, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as     to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)    or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus and/or organic diseases   of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran     may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with Type II diabetes mellitus manifested at any time after service or with early onset peripheral neuropathy manifested within one year following last exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  The Veteran does not contend and the evidence does not show that he served in Korea along the demilitarized zone.  See 38 C.F.R. § 3.307(a)(6)(iv).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes the medical evidence of record reveals       the Veteran has been diagnosed with Type II diabetes mellitus and his VA treatment records note complaints of numbness in the problem list.  Accordingly, for purposes of continuing the service-connection analysis, the first element of service connection, evidence of a current disability, is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran's service treatment records show no indication that diabetes mellitus (DM) or peripheral neuropathy was manifested during service.  During his retirement examination in April 1988 the Veteran denied history of sugar in urine, and urinalysis was negative for sugar; during that examination neurological evaluation was normal.  

The Veteran had a VA physical medicine and rehabilitative services evaluation in July 1998 during which he denied previous history of DM.  In December 1998 the Veteran complained to the VA primary care clinic of spells of tremulousness of unclear etiology; the Veteran was not identified as diabetic at the time but the clinician noted possible hypoglycemia.

In regard to risk factors for DM, the Veteran reported to a VA nurse in May      1999 that his mother had died of diabetes, and during a VA history and physical examination in July 1999 he stated that two brothers and one sister were diabetic.  Neurologic examination in July 1999 was grossly normal (cranial nerves, sensory and strength in the extremities) and there is no indication the Veteran had yet been identified as diabetic.

The Veteran had a VA examination of the peripheral nerves in January 2001 in which the examiner diagnosed history of sensory symptoms in the upper limbs    that were positional with pain in the upper limbs, and also diagnosed history of numbness in the ulnar fingers of both hands consistent with ulnar neuropathy.  The Board notes that a May 2001 rating decision denied service connection for ulnar neuropathy of both hands.

A VA outpatient treatment note in September 2004 stated the Veteran "likely" now had diagnosis of DM but also stated the Veteran "may be diabetic now or at least has some glucose intolerance."  A VA outpatient treatment note in  January 2005 documented current borderline hypoglycemia with family history of DM, but the Veteran was still not yet formally diagnosed as diabetic.

The Veteran testified before the Board that DM was diagnosed in 2009.  He asserts on appeal that he was exposed to herbicides in Thailand.  He has expressly denied having set foot in Vietnam.  The Veteran's service personnel record establishes that he served in Thailand from April 1970 to January 1971; during the period April-December 1970 he was assigned to D Company, 809th Engineer Battalion and after that date he served in C Company of the same battalion.  His military occupational specialty (MOS) throughout was carpenter.

As memorialized in a Veterans Benefit Administration (VBA) Memorandum for Record that is associated with the VA Adjudication Manual M21-1MR, personnel in Thailand whose duties caused them to come into regular contact with the perimeter, such as security police and dog handlers, had a risk of exposure to pesticides and herbicides, and ROs should send a request to the US Army and Joint Services Records Research Center (JSRRC) for any information that agency can provide to corroborate the veteran's claimed exposure.  See M21-1MRIV.ii.2.C.10.r.  In this case, the file contains a memorandum dated in August 2012 by the RO's JSRRC coordinator stating it could not be established that the Veteran served at any of the Royal Thai Air Force Bases (RTAFBs) where Agent Orange was used to clear perimeter foliage; further, the Veteran's MOS (carpenter) was not consistent with perimeter security functions.  

VA has released a Public Health Bulletin titled Thailand Military Bases and Agent Orange Exposure (reviewed/updated in February 2012).  The Bulletin states that recently declassified information, including the Project CHECO (Contemporary Historical Examination of Current Operations) Report, shows that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 1961 and May 1975 may have been exposed  to herbicides.   For U.S. Army veterans, such persons were those who provided perimeter security at RTAFBs during the period or those who were stationed on some small Army installations in Thailand.  In the latter case, such an Army veteran must have been a member of a military police (MP) unit or have been assigned an MP MOS whose duty placed him or her at or near the base perimeter.

In his Notice of Disagreement (NOD), received in October 2012, the Veteran asserted that as a construction engineer he helped to build airfield perimeters, so    he would have been exposed to herbicides to the same extent as military police personnel who patrolled such perimeters; he did not identify which specific air bases had helped to build or to clear.  The Veteran testified before the Board in  June 2014 that his duties in Thailand were in the northern part of the country in the middle of the jungle clearing foliage and building roads.  His unit was near a United States Air Force Base, not an RTAFB.  The Veteran denied having ever set foot in Vietnam, but stated that aircraft regularly flew over his unit and he believes that herbicides were dropped by those aircraft.  The Veteran stated there were no military policemen at his base, which was surrounded by a chain link fence, so everyone performed security functions and also assisted in keeping the jungle away from the perimeter.    

Upon review of the evidence of record, the Board can find no corroborative evidence  that the Veteran was exposed to herbicides in Thailand.  The Veteran has stated    his personal belief that herbicides were sprayed by aircraft onto the jungle in which his unit operated, but the Board is aware of no instance in which tactical herbicides were used in Thailand other than for localized perimeter security as described above.  As regards perimeter security, the Veteran did not have an MP MOS, and service personnel records do not show or suggest that the Veteran was required to perform security functions outside his MOS or other duties within a  base security perimeter.  Moreover, there is no indication he served on an RTAFB.  The Board concludes that there is no competent and persuasive evidence that the Veteran was exposed to herbicides while he was performing his duties in Thailand.  

In summary, the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to herbicides during service and service connection for diabetes or early onset peripheral neuropathy cannot be presumed to be service connected pursuant to 38 C.F.R. § 3.309(e).  

Moreover, as noted above, the Veteran does not contend and the evidence does     not suggest that the Veteran's diabetes or claimed peripheral neuropathy arose in service or within one year following discharge from service.  Further, there is no medical evidence suggesting that either diabetes or peripheral neuropathy is related to service.  Accordingly, service connection on a direct or presumptive basis as a chronic condition is not warranted.  38 C.F.R. § 3.303, 3.309(a).  

Finally, as service connection for diabetes is not established, service connection for  peripheral neuropathy as secondary to diabetes cannot be established.  38 C.F.R. § 3.310.  

Based on the evidence of record and the analysis above, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus and any associated peripheral neuropathies.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

 
ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.


REMAND

The Board finds that further development is required before the claims for increased evaluation for the service-connected right wrist DJD and entitlement to temporary total evaluation following carpal tunnel release surgery can be adjudicated.

There is no medical opinion of record indicating whether the Veteran's CTS is, or is not, etiologically related to his service-connected ganglion cyst excision with DJD.  In that regard, the Veteran had a VA joints examination in March 2011 in which the examiner diagnosed DJD of the right wrist and also diagnosed severe CTS status post release surgery with no relief of symptoms, but did not state an opinion as to whether or not these diagnoses are related.  Accordingly, medical examination is required at this point.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since August 2013 and associate them with the electronic claims file.

2.  Afford the Veteran a VA peripheral nerves examination.  The claims file must be reviewed by       the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran's right carpal tunnel syndrome is a symptom, manifestation, or maturation of the Veteran's post operative right wrist ganglion cyst excision with degenerative joint disease.  The examiner should   explain the reasoning for the opinion provided. 

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issues remanded.  If any benefit   sought on appeal remains denied, the Veteran and       his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


